KNOLL,-J;,
concurring with reasons:
|, Although I agree with the majority’s decision to aecept the consent discipline proposed by the parties, I.write separately to. emphasize respondent should not be reinstated to the practice of law unless and until he has presented clear and convincing evidence of. all of the reinstatement criteria, particularly Supreme Court Rule XIX, § 24(E)(3), which provides, in pertinent part:
Where alcohol or other drug abuse was a causative factor in the lawyer’s' misconduct, the lawyer shall not be reinstated or readmitted unless:
*734(a) the lawyer has pursued appropriate rehabilitative treatment;
(b) the lawyer has abstained from the use of alcohol or other drugs for at least one year; and
(c)the lawyer' is likely to continue to abstain from alcohol or other drugs,
[emphasis added].
Furthermore, in the event respondent is reinstated to the practice of law, he should be required to execute an appropriate recovery agreement with the Judges and Lawyers Assistance Program. Only through such continued monitoring can the court and public be assured that respondent has addressed his significant alcoholism problems and can maintain continued sobriety.